1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, 
the phrase “a splitting unit configured to split the probe light into multiple light components” is indefinite as it is vague from the claim language as to how one splitting unit splits the light into multiple light components; it is not clearly defined; note that the splitting unit comprises multiple beam splitters and mirror; perhaps applicant intends to define the splitting unit that includes beam splitters and a mirror;
the phrase “one or more probe light mirrors configured to reflect probe light components” is indefinite as it is vague how one mirror reflects multiple light components; the phrase “probe light components” should be --the probe light components-- as it is already defined in the claim;
the phrase “a measurement location” at line 24 is vague as it is unclear what is the difference between the measurement target and a measurement location; it (the difference) is not clearly defined;
the phrase in the last para “from the change in the polarization angle corresponding to each of the probe light components” is vague as the meaning of the whole para is unclear; it is a long run-on sentence and scope of it is not clearly understood;
In claim 2, the phrase “light whose height is smaller than its width” is indefinite as it is vague how the light has height smaller than its width;
In claim 4, the phrase “a magnetic field incidence surface” is indefinite as it is unclear what a magnetic field incident surface of the cell is;
In claim 6, the phrase “in a direction opposite to the first direction” is indefinite as the structure as claimed is vague; the first direction as set forth in cl. 1 is e.g. x-direction (fig. 1A), the opposite to the first direction is -x direction. How the probe light is guided in -x direction? the structure is vague;
In claim 7, the phrase “a first light for reference guided in the first direction is incident in order to excite the alkali metal atom” is unclear as it is vague what the different between the first light for reference and the pump light is; there is only one pump light (laser) source is used in e.g. figs. 1 and 4A; the structure as claimed is vague; furthermore, the phrase “incident in order to excite” is unclear as alkali metal atoms of what? Is it of the cell or of the first member for reference? Where does it incident?
The phrase “multiple second light components for reference guided in the second direction are incident” is vague as to what multiple second light components are; they are not clearly defined; where do they incident? How do multiple second light components are guided in the second direction? The structure as claimed is vague;
The phrase “wherein each region where each of the probe light components and the pump light are perpendicular to each other in the cell overlaps a region where any of the second light components for reference and the first light for reference are perpendicular to each other in the first member for reference, in a direction perpendicular to the measurement target” is unclear as how each region overlaps a region;
There is no antecedent basis for “the second light for reference”;


The phrase “with respect to the second light for reference whose region overlaps” is not clearly understood; what is the second light for reference? What is its region?
The phrase “the optically pumped magnetometer is configured as a first-order differential axial gradiometer” is indefinite as it is vague how the magnetometer is configured as a first order differential axial gradiometer? What is a first order differential axial gradiometer? It is not clearly defined.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-5,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (2016/0154072) in view of Zhang (2014/0121491).
As to claims 1,4, Nagasaka discloses an optically pumped magnetometer comprising a cell e.g. 12 arranged along a measurement target and filled with vapor of an alkali metal; a pump laser e.g. 18 configured to emit pump light for exciting an atom of the alkali metal (para 0004); one or more pump light mirrors configured to reflect the pump light emitted from the pump laser and cause the pump light guided in a first direction along the measurement target to be incident on the cell; a probe laser e.g. 18 configured to emit probe light for detecting a change in a polarization angle caused by a magnetic field in an excited state of the alkali metal atom (paras 0004;0074); a splitting unit e.g. 22-25/26-29 configured to split the probe light into multiple light components; one or more probe light mirrors e.g. 22-25/26-29 configured to reflect probe light components obtained as a result of the splitting by the splitting unit, and cause each of the probe light components guided in a second direction along the measurement target and perpendicular to the first direction, to be incident on the cell 12 (see e.g. fig. 6); a detection unit e.g. 14-15 configured to detect each of the probe light components and a derivation unit configured to derive a change in the polarization angle corresponding to each of the probe light components based on a detection result of the detection unit. Nagasaka does not explicitly show the pump light perpendicular to the probe light. Zhang is cited to show this feature. Zhang disclose the probe light and pump light being perpendicular to each other (fig. 3). Zhang further teaches the probe light enters the cell 2 from the source 3 from one end of the cell to another end so that atoms in the whole cell get excited. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Nagasaka to emit the pump light from one end of the cell to another (especially when the cell is rectangular shape) as taught by Zhang so that atoms in the whole cell are excited.

    PNG
    media_image1.png
    496
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    664
    media_image2.png
    Greyscale


As to claim 2, Nagasaka in view Zhang discloses the optically pumped magnetometer as described above wherein the probe laser emits probe light whose height is smaller than its width (see e.g. 21 in fig. 6 of Nagasaka).
As to claim 3, Nagasaka in view Zhang discloses the optically pumped magnetometer as described above wherein the alkali metal is potassium and rubidium (see para 0068 in Nagasaka), the pump laser excites an atom of the rubidium for spin polarization to be transferred to that of the potassium, and the probe laser emits probe light for detecting a change in a polarization angle caused by a magnetic field in an excited state of the potassium atom (note that this is the property of using potassium and rubidium together).
As to claim 5, Nagasaka in view Zhang discloses the optically pumped magnetometer as described above wherein
the pump light mirrors and the probe light mirrors can be bonded to the cell with an adhesive (the locations of the mirrors depend on the applicability).
As to claims 8-9, Nagasaka in view Zhang discloses the optically pumped magnetometer as described above wherein the pump laser emits the pump light in the same or perpendicular direction as an emission direction of the probe light from the probe laser (see e.g. fig. 6 in Nagasaka and fig. 3 in Zhang). Note that the pump laser or probe laser source can be installed anywhere with respect to the cell with the use of mirrors. This depends on the applicability.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	


Shalev (2018/0210039) discloses magnetic field sensors for sensing the magnetic field with a cell S1 and use of probe lights at multiple places in the cell (fig. 2G).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858